Opinion filed February 2, 2017




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-17-00015-CR
                                     ___________

                      KEVIN EARL SCOTT, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 18616-B


                      MEMORANDUM OPINION
      Kevin Earl Scott has filed a pro se notice of appeal from an order denying his
motion to recuse Judge Lee Hamilton from the postconviction proceedings below.
We dismiss the appeal.
      The clerk of this court wrote Appellant on January 20, 2017, and informed
him that it did not appear that this court had jurisdiction in this matter. We requested
that Appellant respond and show grounds to continue the appeal. We have received
a response from Appellant in which he explains that he is “trying to appeal the
decision to deny his motion to recuse.” Appellant further states: “If this is not an
appealable issue, appellant asks this court to dismiss his appeal.” An order denying
a motion to recuse is not a final, appealable order; it may be reviewed only in an
appeal from a final judgment. Green v. State, 374 S.W.3d 434, 445 (Tex. Crim.
App. 2012). An appeal of the decision to deny a motion to recuse, standing alone,
would be improper. Id. We have no jurisdiction to entertain this appeal.
      Consequently, the appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM


February 2, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2